DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/31/2021.
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18 and 20 have been amended.
Claims 6 and 13 are cancelled.
Claims 1-5, 7-12, 14-20 are allowed.

Allowable Subject Matter
Claims 1-5, 7-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior art that teaches or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teaches “wherein parts are ordered for delivery prior to the time window by an ordering mechanism that extracts the information maintained in the central repository, and wherein the parts include replacement for a failed host bus adapter of the storage controller that allowed the storage controller to communicate with a host computational device.”
	Claims 8 and 15 are a system claim and a product claim respectively corresponding to the method claim 1, and are allowable for the same reasons.
	Claims 2-5, 7, 9-12, 14, 16-20 depend either directly or indirectly on claim 1, 8 or 15 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2012/0,271,645 A1 discloses a service system capable of determining whether the identified component needs a replacement part and automatically ordering the replacement part.
US Pat. 6,985,877 B1 discloses a method of supply ordering wherein a system determines necessity of ordering a consumable component prior to occurrence of predetermined condition.
PG Pub. 2004/0,061,715 A1 discloses a system organizing all of the parts associated with a given system and determining how far in advance those parts should be ordered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        January 15, 2022